In an action to recover damages for emotional distress arising from an alleged unauthorized autopsy of the plaintiff’s husband, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated April 14, 1994, which denied the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Under the circumstances of this case, the medical examiner *694was authorized, as a matter of law, to perform an autopsy on the plaintiffs husband (see, County Law §§ 673, 674; Nassau County Charter § 906 [2]; Public Health Law §§ 4210, 4210-c). Accordingly, the defendant’s motion for summary judgment dismissing the complaint is granted. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.